Bell, J.
In a suit on notes executed by a married woman, to which she pleaded that the notes were given for a debt of her husband and were without other consideration, where the evidence authorized the inference that the notes were given to cover an account for supplies sold by the plaintiff to the defendant’s husband upon his own credit and responsibility, notwithstanding the supplies may have been used by the husband in the operation of a farm on land of the wife, it was error to instruct the jury in such language as to imply that if the notes were given for supplies obtained by the husband for the wife’s benefit, and if the consideration thereof reached the wife in her separate estate, the notes would be binding upon her, although given for an obligation of the husband. While it is true that, where the consideration of a contract made with a husband reaches the wife as an accession to her estate and she retains and enjoys it, slight evidence may be sufficient to establish the husband’s agency in contracting the debt, yet if the debt was in fact the debt of the husband, the wife would not be liable, although the consideration may have gone as a benefit to the wife and may have added to her separate estate. Pinkston v. Cedar Hill Co., 123 Ga. 302 (51 S. E. 387) ; Herrington v. Garlick, 27 Ga. App. 368 (1) (108 S. E. 304) ; Smith v. Marbut-Williams Lumber Co., 37 Ga. App. 239 (2) (139 S. E. 590) ; Brazell v. Hearn, 33 Ga. App. 490 (4) (127 S. E. 479). Grounds 2 and 3 of the motion for a new trial were well taken, and the motion should have been granted.

Judgment reversed.


Jenkins, P. J, and Stephens, J., concur.